Citation Nr: 0330287	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  93-08 881	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection on a secondary basis 
for drug or alcohol abuse.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from November 30, 
1966, to November 29, 1969, and from November 30, 1969, to 
March 27, 1972; the latter period of service was terminated 
by an other than honorable discharge.  While the veteran's 
period of service from November 1966 to November 29, 1969, is 
considered Honorable for VA purposes, an August 1982 VA 
administrative decision determined that the veteran's period 
of service from November 30, 1969 to March 1972 was 
characterized such as to be a bar to the receipt of VA 
pension or compensation benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that requires some explanation.  A 
January 1985 rating decision denied the veteran's claim for 
service connection for PTSD.  A February 1992 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah, determined that new and 
material evidence had been presented to reopen the claim for 
service connection for PTSD, but again denied the claim on 
the merits; the veteran appealed this determination to the 
Board.  Prior to certification of the case to the Board, 
jurisdiction over the case was transferred to the RO in 
Muskogee, Oklahoma.  In a May 1995 decision the Board 
determined that new and material evidence had been presented 
to reopen the claim for service connection for PTSD, but 
denied the claim on the merits.  The Board also determined 
that clear and unmistakable error (CUE) did not exist in the 
August 1982 VA administrative decision which determined that 
the veteran's period of service from November 30, 1969 to 
March 1972 was characterized such as to be a bar to the 
receipt of VA pension or compensation benefits.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals before March 1, 1999, hereinafter Court).  
In a March 1996 order, the Court granted a joint motion by 
the appellant and the Secretary of VA to vacate and remand 
the May 1995 decision as to the issue of entitlement to 
service connection for PTSD.  With respect to the issue of 
whether there was CUE in the August 1982 VA administrative 
decision, the Court in May 1997 upheld the Board's May 1995 
decision as to that matter.

In January 1997 the Board remanded the claim for service 
connection for PTSD to the RO for further development.  In 
June 1997, and while the case was in remand status, 
jurisdiction over the case was transferred to the Medical and 
Regional Office Center (MROC) in Wichita, Kansas.  In a March 
1998 rating decision, the MROC denied entitlement to service 
connection for drug abuse as secondary to PTSD.  In September 
1998 the veteran's representative submitted a notice of 
disagreement as to the issue of entitlement to service 
connection on a secondary basis for drug or alcohol abuse; 
the veteran was issued a statement of the case addressing 
that issue in February 1999, and the veteran, through his 
representative, thereafter perfected his appeal of the March 
1998 rating decision.  The case was thereafter returned to 
the Board.

In a January 2000 decision, the Board denied the claim for 
service connection for PTSD, as well as the claim for service 
connection on a secondary basis for drug or alcohol abuse.  
The veteran appealed the January 2000 Board decision to the 
Court, and in a December 2002 Memorandum Decision, the Court 
vacated the January 2000 Board decision as to both issues.  
The case was thereafter returned to the Board.


REMAND

The Board initially notes that the December 2002 Memorandum 
Decision concluded that the sections of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) codified at 38 U.S.C.A. §§ 5102, 5103, and 5103A 
were not retroactively applicable to the claim for service 
connection for PTSD because the claim was "on appeal to 
[the] Court" at the time of the passage of the VCAA.  See 
Bernklau v. Principi, 291 F.3d 795 (2002); Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Board points 
out, however, that since the Court nevertheless vacated the 
Board's January 2000 decision as to the claim for service 
connection for PTSD, the referenced provisions of the VCAA 
are now applicable to the instant claim.  VAOPGCPREC 11-00; 
but see Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991) and Holliday v. Principi, 14 Vet. App. 280 (2001)).

The veteran contends that he has PTSD as the result of 
certain events he purports to have experienced in service.  
One stressor incident he has consistently described is an 
April 1, 1969, occurrence involving a mortar attack in which 
a fellow soldier was killed.  In January 1997 the Board 
remanded the claim for further development, instructing the 
RO to request that the veteran provide a comprehensive 
statement regarding the stressors to which he claimed to have 
been exposed from November 1966 to November 1969.  The RO was 
further instructed to "...attempt to confirm any of the 
stressors supplied by the veteran for the period of November 
1966 to November 1969, through all appropriate channels..."  
The RO was specifically instructed to contact the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly the U.S. Army and Joint Services 
Environmental Support Group) and request that agency to 
provide any information which might corroborate the veteran's 
alleged stressors from November 1966 to November 1969.  

The record reflects that the RO thereafter requested 
additional information from the veteran regarding his claimed 
stressors, and that he responded by describing the April 1, 
1969, mortar attack and associated death of a soldier.  On VA 
examination in December 1997, and to some extent in an 
affidavit received in February 1998, however, the veteran 
also reported the following additional stressors:  witnessing 
the death of a soldier during basic training at Fort Bliss; 
witnessing the death of a captain during parachute jump 
training in March or April of 1967; witnessing an armored 
personnel carrier striking a mine near Phan Thiet; assisting 
in treating wounded soldiers after an explosion in a tent in 
September or November of 1969; witnessing an explosion caused 
by a child in "Sin City" injuring four or five soldiers; 
and witnessing the explosion of a helicopter carrying 
personnel in November 1969 after the helicopter was struck by 
a rocket.

In the December 2002 Memorandum Decision, the Court reviewed 
the above history of the claim and noted that the only 
stressor for which verification was attempted by the MROC 
consisted of the April 1, 1969, mortar attack incident.  The 
Court determined that the MROC consequently had failed to 
comply with the instructions in the January 1997 Board remand 
to "attempt to confirm any" stressors reported by the 
veteran for November 1966 to November 1969, in light of the 
stressor incidents reported at the December 1997 VA 
examination and in the February 1998 affidavit.  It is for 
this reason that the Court vacated the Board's January 2000 
decision as to the claim of service connection for PTSD.

The Board additionally notes that the veteran has reported 
the following stressors for which the MROC also has not 
attempted verification through the USASCRUR:  receiving and 
returning enemy fire, and experiencing two ambushes while 
escorting convoys; witnessing the mortaring death of a child 
on October 10, 1969 (see statement of veteran's 
representative dated March 14, 1995, page 13); and 
experiencing mortar fire at Landing Zone Sandy between August 
and November 1969.  The Board additionally notes that while 
the USASCRUR provided relevant unit histories for the veteran 
for April to June 1969, no such histories for July to 
November 1969 have been provided.

With respect to the claim for service connection for drug or 
alcohol abuse, the December 2002 Memorandum Decision 
determined that since the January 2000 Board decision denied 
the claim on the basis that the claim was not well grounded, 
the Board decision should be vacated in light of the 
amendment to 38 U.S.C.A. § 5107 effectuated by the VCAA, 
which removed the requirement that a claimant submit a well 
grounded claim.  

In this regard, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (codified as amended 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).

After reviewing the record, the Board finds that the veteran 
has not been adequately advised as to the information and 
evidence needed to substantiate his claims, or as to what 
evidence VA would obtain for him and of what evidence he was 
responsible for submitting.  See 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Further procedural development is consequently required prior 
to adjudication of the instant appeal.

Accordingly, this case is REMANDED to the MROC for the 
following actions:

1.  The MROC must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
MROC should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The MROC should contact the veteran 
through his representative and request 
that he identify the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims for service connection for PTSD 
and for drug or alcohol abuse.  With any 
necessary authorization from the veteran, 
the MROC should attempt to obtain and 
associate with the claims files any 
medical records identified by the veteran 
which have not been secured previously.

3.  If the MROC is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  The MROC should contact the National 
Personnel Records Center (NPRC) and 
request that agency to provide 
verification, if possible, as to whether 
the veteran's receipt of the Combat 
Infantryman Badge (CIB) on May 5, 1971, 
was based in any part on his service 
prior to November 30, 1969.  The NPRC 
should also be requested to provide an 
explanation as to the eligibility 
criteria for the award of a CIB for a 
veteran serving from March 1969 to March 
1972.  Any response from the NPRC in this 
regard should be added to the claims 
files.

5.  The MROC should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged service stressors, such as 
the dates, locations, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and units 
of assignment.  With this information, 
the MROC should review the file and 
prepare a summary of the veteran's 
alleged service stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above, and must include the 
following stressors:  witnessing the 
death of a soldier during basic training 
at Fort Bliss; witnessing the death of a 
captain during parachute jump training in 
March or April of 1967; witnessing an 
armored personnel carrier striking a mine 
near Phan Thiet; assisting in treating 
wounded soldiers after an explosion in a 
tent in September or November of 1969; 
witnessing an explosion in "Sin City" 
that injured four or five soldiers and 
which was caused by a child; witnessing 
the explosion of a helicopter carrying 
personnel in November 1969 after that 
helicopter was struck by a rocket; 
receiving and returning enemy fire, and 
experiencing two ambushes while escorting 
convoys; witnessing the mortaring death 
of a child on October 10, 1969; and 
experiencing mortar fire at Landing Zone 
Sandy between August and November 1969.

This summary and a copy of the veteran's 
DD 214 and other service personnel 
records should be sent to the United 
States Armed Services Center for Research 
of Unit Records.  The USASCRUR should be 
provided with a copy of any information 
obtained above, and should be asked to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.  The USASCRUR should also be 
requested to furnish the unit history and 
operational reports for each unit the 
veteran was assigned to from July 1969 to 
November 1969 for the period during which 
he served with such unit.

6.  After completing the above actions, 
the veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and extent of any psychiatric 
disorders present.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The MROC 
must provide the examiner with the 
summary of any stressors described above.  
A diagnosis of PTSD under DSM IV criteria 
should then be made or ruled out.  If 
PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis, and the 
examiner should state whether stress 
associated with a mortar attack on May 
12, 1969, is sufficient by itself to have 
caused the veteran's claimed post-
traumatic stress disorder.  If PTSD is 
not diagnosed, the examiner should 
explain why the diagnosis was not made.  
With respect to any drug or alcohol abuse 
identified, the examiner should also 
provide an opinion as to whether it is at 
least as likely as not that such 
disorder(s) was(were) caused or 
chronically worsened by any PTSD found.  
The claims folders must be made available 
to the examiner for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims files was made.

7.  Thereafter, the MROC should review 
the record and ensure that all 
development actions have been conducted 
and completed in full.  The MROC should 
then undertake any other action required 
to comply with the notice and duty-to-
assist requirements of the VCAA and VA's 
implementing regulations.  Then, the MROC 
should re-adjudicate the issues on 
appeal.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the MROC should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the MROC.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the MROC.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the MROC.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the originating agencies to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

